


110 HR 161 RS: Amend the title so as to read:

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 231
		110th CONGRESS
		1st Session
		H. R. 161
		[Report No. 110–101]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		
			June 26, 2007
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To adjust the boundary of the Minidoka
		  Internment National Monument to include the Nidoto Nai Yoni Memorial in
		  Bainbridge Island, Washington, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bainbridge Island Japanese American
			 Monument Act of 2007.
		2.Boundary
			 adjustment
			(a)In
			 generalThe boundary of the Minidoka Internment National
			 Monument, located in the State of Idaho and established by Presidential
			 Proclamation 7395 of January 17, 2001, is adjusted to include the Nidoto Nai
			 Yoni (Let it not happen again) memorial. That memorial—
				(1)commemorates the
			 Japanese Americans of Bainbridge Island, Washington, who were the first to be
			 forcibly removed from their homes and relocated to internment camps during
			 World War II under Executive Order No. 9066; and
				(2)consists of approximately 8 acres of land
			 owned by the City of Bainbridge Island, Washington, as depicted on the map
			 titled Bainbridge Island Japanese American Memorial, numbered
			 194/80,003, and dated September, 2006.
				(b)MapThe
			 map referred to in subsection (a) shall be kept on file and made available for
			 public inspection in the appropriate offices of the National Parks
			 Service.
			3.Administration of
			 Monument
			(a)AdministrationThe
			 Secretary of the Interior (hereinafter in this section referred to as the
			 Secretary) shall administer the Nidoto Nai Yoni Memorial as part
			 of Minidoka Internment National Monument in accordance with—
				(1)Presidential
			 Proclamation 7395 of January 17, 2001;
				(2)laws and
			 regulations generally applicable to units of the National Park System,
			 including the Act of August 25, 1916 (popularly known as the National
			 Park Service Organic Act,; 16 U.S.C. 1 et seq); and
				(3)any agreements
			 entered into pursuant to subsection (b).
				(b)Agreements
				(1)For the purposes
			 of defining the role of the National Park Service in administering the Nidoto
			 Nai Yoni Memorial owned by the City of Bainbridge Island, the Secretary is
			 authorized to enter into agreements with—
					(A)the City of
			 Bainbridge Island;
					(B)the Bainbridge
			 Island Metropolitan Park and Recreational District;
					(C)the Bainbridge
			 Island Japanese American Community Memorial Committee;
					(D)the Bainbridge
			 Island Historical Society;
					(E)successor entities
			 to the entities named in subparagraphs (A) through (D); and
					(F)other appropriate
			 individuals or entities, at the discretion of the Secretary.
					(2)In order to implement an agreement provided
			 for in paragraph (1), the Secretary may—
					(A)make grants to the City of Bainbridge
			 Island for development of an administrative and interpretive facility for the
			 Nidoto Nai Yoni Memorial;
					(B)enter into a cooperative management
			 agreement with the City of Bainbridge Island, pursuant to section 3(l) of
			 Public Law 91–383 (16
			 U.S.C. 1a–2(l); popularly known as the National Park
			 System General Authorities Act), for the purpose of providing
			 assistance with operation and maintenance of the memorial;
					(C)make grants to other non-Federal entities
			 for other infrastructure projects at the memorial, subject to a match of
			 non-Federal funding equal to the amount of a grant made pursuant to this
			 paragraph; and
					(D)make grants or enter into cooperative
			 agreements with non-Federal entities to support development of interpretive
			 media for the memorial.
					(c)Administrative
			 and visitor use siteThe Secretary is authorized to operate and
			 maintain a site in Seattle, Washington, for administrative and visitor use
			 purposes associated with Minidoka Internment National Monument, using to the
			 greatest extent practicable the facilities and other services of the Seattle
			 unit of the Klondike Gold Rush National Historical Park.
			(d)Coordination of
			 interpretive and educational materials and programsThe Secretary shall coordinate the
			 development of interpretive and educational materials and programs for the
			 Nidoto Nai Yoni Memorial and the Minidoka Internment National Monument site in
			 the State of Idaho with the Manzanar National Historic Site in the State of
			 California.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Minidoka National
			 Historic Site Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2.
				Definitions.
					TITLE I—Bainbridge Island
				Japanese American Memorial
					Sec. 101. Boundary
				adjustment.
					Sec. 102. Administration of
				memorial.
					TITLE II—Establishment of
				Minidoka National Historic Site
					Sec. 201.
				Definitions.
					Sec. 202.
				Establishment.
					Sec. 203. Boundary of Historic
				Site.
					Sec. 204. Land transfers and
				acquisition.
					Sec. 205.
				Administration.
					Sec. 206. Disclaimer of
				interest in land.
					TITLE III—Conveyance of American
				Falls Reservoir District Number 2
					Sec. 301.
				Definitions.
					Sec. 302. Authority to convey
				title.
					Sec. 303. Compliance with other
				laws.
					Sec. 304. Revocation of
				withdrawals.
					Sec. 305.
				Liability.
					Sec. 306. Future
				benefits.
					Sec. 307. National
				Environmental Policy Act.
					Sec. 308. Payment.
					TITLE IV—Authorization of
				appropriations
					Sec. 401. Authorization of
				appropriations.
				
			2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)StateThe
			 term State means the State of Idaho.
			IBainbridge Island
			 Japanese American Memorial
			101.Boundary
			 adjustment
				(a)In
			 GeneralThe boundary of the Minidoka Internment National
			 Monument, located in the State and established by Presidential Proclamation
			 7395 of January 17, 2001, is adjusted to include the Nidoto Nai Yoni
			 (Let it not happen again) memorial (referred to in this title as
			 the memorial), which—
					(1)commemorates the Japanese
			 Americans of Bainbridge Island, Washington, who were the first to be forcibly
			 removed from their homes and relocated to internment camps during World War II
			 under Executive Order No. 9066; and
					(2)consists of approximately
			 8 acres of land owned by the City of Bainbridge Island, Washington, as depicted
			 on the map entitled Bainbridge Island Japanese American
			 Memorial, numbered 194/80,003, and dated September, 2006.
					(b)MapThe
			 map referred to in subsection (a) shall be kept on file and made available for
			 public inspection in the appropriate offices of the National Park
			 Service.
				102.Administration of
			 memorial
				(a)In
			 GeneralThe memorial shall be administered as part of the
			 Minidoka Internment National Monument.
				(b)AgreementsTo
			 carry out this title, the Secretary may enter into agreements with—
					(1)the City of Bainbridge
			 Island, Washington;
					(2)the Bainbridge Island
			 Metropolitan Park and Recreational District;
					(3)the Bainbridge Island
			 Japanese American Community Memorial Committee;
					(4)the Bainbridge Island
			 Historical Society; and
					(5)other appropriate
			 individuals or entities.
					(c)ImplementationTo
			 implement an agreement entered into under subsection (a), the Secretary
			 may—
					(1)enter into a cooperative
			 management agreement relating to the operation and maintenance of the memorial
			 with the City of Bainbridge Island, Washington, in accordance with section
			 3(l) of Public law 91–383 (16 U.S.C.
			 1a–2(l)); and
					(2)enter into cooperative
			 agreements with, or make grants to, the City of Bainbridge Island, Washington,
			 and other non-Federal entities for the development of facilities,
			 infrastructure, and interpretive media at the memorial, if any Federal funds
			 provided by a grant or through a cooperative agreement are matched with
			 non-Federal funds.
					(d)Administration and
			 visitor use siteThe Secretary may operate and maintain a site in
			 the State of Washington for administrative and visitor use purposes associated
			 with the Minidoka Internment National Monument.
				IIEstablishment of
			 Minidoka National Historic Site
			201.DefinitionsIn this title:
				(1)Historic
			 siteThe term Historic Site means the Minidoka
			 National Historic Site established by section 202(a).
				(2)Minidoka
			 MapThe term Minidoka Map means the map entitled
			 Minidoka National Historic Site, Proposed Boundary Map, numbered
			 194/80,004, and dated December 2006.
				202.Establishment
				(a)National historic
			 siteIn order to protect, preserve, and interpret the resources
			 associated with the former Minidoka Relocation Center where Japanese Americans
			 were incarcerated during World War II, there is established the Minidoka
			 National Historic Site.
				(b)Minidoka Internment
			 National Monument
					(1)In
			 generalThe Minidoka Internment National Monument (referred to in
			 this title as the Monument), as described in Presidential
			 Proclamation 7395 of January 17, 2001, is abolished.
					(2)IncorporationThe
			 land and any interests in the land at the Monument are incorporated within, and
			 made part of, the Historic Site.
					(3)FundsAny
			 funds available for purposes of the Monument shall be available for the
			 Historic Site.
					(c)ReferencesAny
			 reference in a law (other than in this title), map, regulation, document,
			 record, or other paper of the United States to the Minidoka Internment
			 National Monument shall be considered to be a reference to the
			 Minidoka National Historic Site.
				203.Boundary of Historic
			 Site
				(a)BoundaryThe
			 boundary of the Historic Site shall include—
					(1)approximately 292 acres
			 of land, as depicted on the Minidoka Map; and
					(2)approximately 8 acres of
			 land, as described in section 101(a)(2).
					(b)Availability of
			 mapThe Minidoka Map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
				204.Land transfers and
			 acquisition
				(a)Transfer from Bureau of
			 ReclamationAdministrative jurisdiction over the land identified
			 on the Minidoka Map as BOR parcel 1 and BOR parcel
			 2, including any improvements on, and appurtenances to, the parcels, is
			 transferred from the Bureau of Reclamation to the National Park Service for
			 inclusion in the Historic Site.
				(b)Transfer from Bureau of
			 Land ManagementAdministrative jurisdiction over the land
			 identified on the Minidoka Map as Public Domain Lands is
			 transferred from the Bureau of Land Management to the National Park Service for
			 inclusion in the Historic Site, and the portions of any prior Secretarial
			 orders withdrawing the land are revoked.
				(c)Acquisition
			 authorityThe Secretary may acquire any land or interest in land
			 located within the boundary of the Historic Site, as depicted on the Minidoka
			 Map, by—
					(1)donation;
					(2)purchase with donated or
			 appropriated funds from a willing seller; or
					(3)exchange.
					205.Administration
				(a)In
			 generalThe Historic Site shall be administered in accordance
			 with—
					(1)this Act; and
					(2)laws (including
			 regulations) generally applicable to units of the National Park System,
			 including—
						(A)the National Park Service
			 Organic Act (16 U.S.C. 1 et seq.); and
						(B)the Act of August 21,
			 1935 (16 U.S.C. 461 et seq.).
						(b)Interpretation and
			 education
					(1)In
			 generalThe Secretary shall interpret—
						(A)the story of the
			 relocation of Japanese Americans during World War II to the Minidoka Relocation
			 Center and other centers across the United States;
						(B)the living conditions of
			 the relocation centers;
						(C)the work performed by the
			 internees at the relocation centers; and
						(D)the contributions to the
			 United States military made by Japanese Americans who had been interned.
						(2)Oral
			 historiesTo the extent feasible, the collection of oral
			 histories and testimonials from Japanese Americans who were confined shall be a
			 part of the interpretive program at the Historic Site.
					(3)CoordinationThe
			 Secretary shall coordinate the development of interpretive and educational
			 materials and programs for the Historic Site with the Manzanar National
			 Historic Site in the State of California.
					(c)Bainbridge Island
			 Japanese American MemorialThe Bainbridge Island Japanese
			 American Memorial shall be administered in accordance with section 102.
				(d)Continued agricultural
			 useIn keeping with the historical use of the land following the
			 decommission of the Minidoka Relocation Center, the Secretary may issue a
			 special use permit or enter into a lease to allow agricultural uses within the
			 Historic Site under appropriate terms and conditions, as determined by the
			 Secretary.
				206.Disclaimer of interest
			 in land
				(a)In
			 generalThe Secretary may issue to Jerome County, Idaho, a
			 document of disclaimer of interest in land for the parcel identified as
			 Tract No. 2—
					(1)in the final order of
			 condemnation, for the case numbered 2479, filed on January 31, 1947, in the
			 District Court of the United States, in and for the District of Idaho, Southern
			 Division; and
					(2)on the Minidoka
			 Map.
					(b)ProcessThe
			 Secretary shall issue the document of disclaimer of interest in land under
			 subsection (a) in accordance with section 315(b) of
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1745(b)).
				(c)EffectThe
			 issuance by the Secretary of the document of disclaimer of interest in land
			 under subsection (a) shall have the same effect as a quit-claim deed issued by
			 the United States.
				IIIConveyance of American
			 Falls Reservoir District Number 2
			301.DefinitionsIn this title:
				(1)AgreementThe
			 term Agreement means Agreement No. 5–07–10–L1688 between the
			 United States and the District, entitled Agreement Between the United
			 States and the American Falls Reservoir District No. 2 to Transfer Title to the
			 Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and
			 Interest to the American Falls Reservoir District No. 2.
				(2)DistrictThe
			 term District means the American Falls Reservoir District No. 2,
			 located in Jerome, Lincoln, and Gooding Counties, of the State.
				302.Authority to convey
			 title
				(a)In
			 generalIn accordance with all applicable law and the terms and
			 conditions set forth in the Agreement, the Secretary may convey—
					(1)to the District all
			 right, title, and interest in and to the land and improvements described in
			 Appendix A of the Agreement, subject to valid existing rights;
					(2)to the city of Gooding,
			 located in Gooding County, of the State, all right, title, and interest in and
			 to the 5.0 acres of land and improvements described in Appendix D of the
			 Agreement; and
					(3)to the Idaho Department
			 of Fish and Game all right, title, and interest in and to the 39.72 acres of
			 land and improvements described in Appendix D of the Agreement.
					(b)Compliance with
			 agreementAll parties to the conveyance under subsection (a)
			 shall comply with the terms and conditions of the Agreement, to the extent
			 consistent with this Act.
				303.Compliance with other
			 laws
				(a)In
			 generalOn conveyance of the
			 land and improvements under section 302(a)(1), the District shall comply with
			 all applicable Federal, State, and local laws (including regulations) in the
			 operation of each facility transferred.
				(b)Applicable
			 authorityNothing in this
			 title modifies or otherwise affects the applicability of Federal reclamation
			 law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and
			 Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)) to project
			 water provided to the District.
				304.Revocation of
			 withdrawals
				(a)In
			 generalThe portions of the
			 Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919,
			 October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing
			 the approximately 6,900 acres described in Appendix E of the Agreement for the
			 purpose of the Gooding Division of the Minidoka Project, are revoked.
				(b)Management of withdrawn
			 landThe Secretary, acting
			 through the Director of the Bureau of Land Management, shall manage the
			 withdrawn land described in subsection (a) subject to valid existing
			 rights.
				305.Liability
				(a)In
			 generalSubject to subsection
			 (b), upon completion of a conveyance under section 302, the United States shall
			 not be liable for damages of any kind for any injury arising out of an act,
			 omission, or occurrence relating to the land (including any improvements to the
			 land) conveyed under the conveyance.
				(b)ExceptionSubsection (a) shall not apply to liability
			 for damages resulting from an injury caused by any act of negligence committed
			 by the United States (or by any officer, employee, or agent of the United
			 States) before the date of completion of the conveyance.
				(c)Federal tort claims
			 actNothing in this section
			 increases the liability of the United States beyond that provided in chapter
			 171 of title 28, United States Code.
				306.Future
			 benefits
				(a)Responsibility of the
			 districtAfter completion of
			 the conveyance of land and improvements to the District under section
			 302(a)(1), and consistent with the Agreement, the District shall assume
			 responsibility for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 (including any improvements to the land).
				(b)Eligibility for federal
			 funding
					(1)In
			 generalExcept as provided in
			 paragraph (2), the District shall not be eligible to receive Federal funding to
			 assist in any activity described in subsection (a) relating to land and
			 improvements transferred under section 302(a)(1).
					(2)ExceptionParagraph (1) shall not apply to any
			 funding that would be available to a similarly situated nonreclamation
			 district, as determined by the Secretary.
					307.National Environmental
			 Policy ActBefore completing
			 any conveyance under this title, the Secretary shall complete all actions
			 required under—
				(1)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
				(2)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
				(3)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.); and
				(4)all other applicable laws (including
			 regulations).
				308.Payment
				(a)Fair market value
			 requirementAs a condition of the conveyance under section
			 302(a)(1), the District shall pay the fair market value for the withdrawn lands
			 to be acquired by them, in accordance with the terms of the Agreement.
				(b)Grant for building
			 replacementAs soon as practicable after the date of enactment of
			 this Act, and in full satisfaction of the Federal obligation to the District
			 for the replacement of the structure in existence on that date of enactment
			 that is to be transferred to the National Park Service for inclusion in the
			 Minidoka National Historic Site, the Secretary, acting through the Commissioner
			 of Reclamation, shall provide to the District a grant in the amount of $52,996,
			 in accordance with the terms of the Agreement.
				IVAuthorization of
			 appropriations
			401.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			Amend the title so as to read:
	 To include the Japanese American Memorial in Bainbridge Island,
	 Washington, in the Minidoka Internment National Monument, to establish the
	 Minidoka National Historic Site, to convey the Gooding Division of the Minidoka
	 Project, and for other purposes..
	
		June 26, 2007
		Reported with an amendment and an amendment to the
		  title
	
